Exhibit 10.1

Apache Corporation 401(k) Savings Plan

Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). In section 10.4 of the Plan, Apache reserved the right to
amend the Plan from time to time. Apache hereby exercises that right as follows:

 

1. Replacing section 2.1 of the Plan with the following, effective May 1, 2014.

 

  2.1 Participation – Required Service.

An Employee shall be eligible to begin making Participant Contributions,
receiving an allocation of Company Matching Contributions, and earning a Company
Discretionary Contribution on the day the Employee first becomes a Covered
Employee.

 

2. Replacing the references to “subsection 2.1(a)” in subsection 1.14(e) and
paragraph 3.2(c)(i) of the Plan with a reference to “section 2.1,” effective
May 1, 2014.

EXECUTED this 17 day of April, 2014.

 

APACHE CORPORATION By:   /s/ Margery M. Harris   Margery M. Harris   Executive
Vice President, Human Resources